El Juez Asociado Señor Kolthoff Caraballo
emitió la opinión del Tribunal.
En esta ocasión nos corresponde determinar si el com-portamiento en el cual incurrió un oficial examinador du-rante una vista administrativa socavó la integridad del proceso administrativo y, como consecuencia, impidió que se garantizara una adjudicación imparcial.
I
En diversas fechas, Real Legacy Assurance Company (Real Legacy) sometió a la Oficina de la Comisionada de Seguros (OCS), al amparo del Artículo 12.090 del Código de Seguros de Puerto Rico,(1) ochenta y ocho solicitudes para la aprobación de tipos recargados que serían aplica-*697dos a igual número de pólizas de condominios.(2) Funda-mentó su petición en que éstos respondían a alegados au-mentos en los costos de reaseguro.(3)
Real Legacy comenzó a utilizar provisionalmente los ti-pos recargados previo a que la Comisionada de Seguros los considerase y aprobara. Ello así, ya que está permitido co-menzar a utilizar un tipo en exceso del inscrito, “siempre y cuando que dentro de los treinta (30) días a partir de la fecha en que tal tipo en exceso se usó por primera vez, se someta para la consideración y aprobación del Comisio-nado una inscripción de conformidad con lo dispuesto en [el Código de Seguros de Puerto Rico]”.(4)
Sin embargo, tras varios requerimientos por parte de los funcionarios de la OCS en torno a la insuficiencia de la documentación que presentó Real Legacy para justificar los tipos recargados, el 24 de septiembre de 2003 se efectuó una reunión a la que asistieron: la Supervisora de la Divi-sión Actuarial de Propiedad y Contingencia de la OCS, Sra. Miriam Ortiz Rodríguez, la Comisionada Auxiliar de Su-pervisión y Cumplimiento de la OCS, Srta. Aurea López, y el Vicepresidente Asistente del Departamento de Líneas *698Comerciales de Real Legacy, Sr. Juan Méndez Rosado. Como parte de la reunión, las funcionarias de la OCS orientaron al señor Méndez Rosado acerca de la obligación que tenía Real Legacy de justificar los tipos recargados sometidos para su aprobación. A esos efectos, le proveyeron una lista de las pólizas de condominios para las cuales Real Legacy no había presentado toda la documentación necesaria que evidenciara los aumentos en los costos de reaseguro de forma tal que se justificasen los recargos so-licitados y se colocase a la OCS en posición de autorizarlos.(5) En vista de ello, el señor Méndez Rosado se comprometió a proveer la documentación solicitada dentro del plazo de diez días.
No obstante, el 27 de octubre de 2003 —transcurridos treinta y dos días de haberse efectuado la reunión— la OCS le notificó a Real Legacy la determinación de desapro-bar las ochenta y ocho solicitudes sometidas al amparo del Artículo 12.090 del Código de Seguros, supra. Fundamentó tal acción en que a esa fecha la aseguradora no había rea-lizado gestión alguna referente a la entrega de la documen-tación necesaria para justificar las solicitudes.
Insatisfecho con esa determinación, Real Legacy pre-sentó una solicitud de vista administrativa, la cual se cele-bró los días 15 y 26 de abril de 2004. Tanto la OCS como Real Legacy estuvieron representados por sus respectivos abogados. La señora Ortiz Rodríguez fungió como testigo de la OCS, mientras que el señor Méndez Rosado, quien fue anunciado como testigo de Real Legacy, nunca declaró. La aseguradora optó por someter su caso mediante un me-morando de derecho. Así las cosas, ambas partes presenta-ron sus respectivos memorandos de derecho y el caso quedó sometido para su adjudicación.
*699En cuanto a la celebración de la vista, es pertinente des-tacar la manera en que el Oficial Examinador condujo los procedimientos llevados ante su consideración. De la transcripción de los procedimientos se deduce que la repre-sentación legal de Real Legacy y el Oficial Examinador que presidía la vista argumentaron vivazmente en varias oca-siones los pormenores del caso, interrumpiéndose constan-temente el uno al otro. Como parte de la avivada discusión, el Oficial Examinador en ocasiones realizó manifestaciones indicativas de que había asumido una posición respecto a los méritos de la reclamación sin haber culminado la pre-sentación de la prueba. Además, hubo instancias en las que expresó cuál era el funcionamiento de la OCS y se posicionó como parte de ésta.
A continuación transcribimos algunas de las expresio-nes realizadas por el Oficial Examinador en el transcurso de la vista administrativa:
... no procede de esa manera. Esta, esta Oficina no actúa de esa manera ....
... es que, no, espere, espere, permítame. Y con todo el res-peto que le tengo, Licenciado, es que, de verdad, no, no puedo permitir que se, que usted plantee que estos documentos se es-tán fabricando para los efectos de prevalecer en el cas o de la, de la Oficina.
... transcurre el plazo de diez días; no hacen nada. Transcu-rren más todavía, más tiempo todavía, un mes más; no hacen nada. Lo único que se puede inferir de esto, Licenciado, es que su representado determinó, “Yo no tengo que entregar esto, así que yo no voy a hacer nada y yo lo voy a pelear después”, punto. Eso es lo único que se puede inferir. ¿Qué más yo puedo inferir de eso?
Eso, lo único que se puede entender de eso, por ahora, qui-zás después se me ocurra algo, es que simplemente su regu-lado, su representado, el regulado de esta Oficina, simplemente determinó, ‘Yo no voy a presentar nada. Yo voy a, eh, voy a objetar esa determinación de la Oficina, de que yo qui ...yo quiero pre ...yo tengo que presentar esos documentos y cuando la Oficina tome acción, pues yo contrataré a una representa-*700ción legal que me defienda y objetaré esa determinación”. Eso es lo que hicieron, eso es lo que hicieron, porque si, si se re-unieron, si, y si expresaron su determinación de, de entregar estos documentos y en esa reunión, eh, eh, acuerdan eso, ¿por qué ahora vienen a plantear que no tienen que presentarlo?
... el señor Méndez estableció su disposición de presentar estos documentos y aún así no hizo nada. No hicieron nada. Pues, ¿qué, qué usted pretendía que la Oficina hiciera? Eh, “vamos a darle treinta días más, vamos a darle cuarenta días más. Tenemos que tomar acción; la Oficina tiene que tomar acción, Licenciado, porque es que, eh, nosotros somos los regu-ladores y, entiendo yo, que de muy buena fe se le dio una opor-tunidad a su representado y su representado simplemente se cruzó de brazos y no hizo nada. No hizo nada. Y entonces es cuando la señora Ortiz se ve obligada ...
... yo no soy juez administra ... yo no soy juez administrativo. Yo voy a ser un, yo, yo lo que escribo es una recomendación de cómo se debe adjudicar las controversias en este caso. Y todos los abogados saben que los oficiales exami-nadores, en todas las agencias, no tiene la, no tienen la facul-tad de, de, de adjudicar. Esa facultad la delega el director, que es la Comisionada en estos momentos. Y si yo puedo, y yo puedo adjudicar a favor de su representado y si la, y si el director de una agencia evalúa diferen ... eh, de forma dife-rente el expediente administrativo y la evidencia presentada, él está en toda la potestad de decir esa no es la, es, esa no es la adjudicación correcta, la adjudicación que va es ésta, porque yo soy un oficial examinador y yo soy parte de esta agencia. Y aún cuando deba ser lo, el, completamente imparcial, yo tengo un caso ante mí, Licenciado, donde lo que se ve es que el regu-lador, al cual yo formo parte, con todo y que sea Oficial Exa-minador y sea un foro adjudicativo, le concedió oportunidad a su representado de cumplir con unos requerimientos y su re-presentado, eh, le, le indicó a la Oficina que estaba en toda disposición de cumplir con esos requerimientos y no hizo nada. Y entonces, ¿qué, qué tiene que hacer entonces la agencia?, eh, ¿dejar pasar el tiempo? No pue ... tiene que, tiene que actuar, no puede quedarse cruzada de brazos. Y eso es lo que hizo la señora Ortiz, punto. Eh, “y° te di una oportunidad de que tú me pusieras en posición, no me pusiste. Pues, ¿qué, qué me, qué me dre ... qué me resta por hacer? ¿Qué yo puedo hacer?”. No, no, no veo, no, no puedo visualizar, eh, qué otra cosa puedo hacer.
*701Okay, pues entonces cuando nu ... cuando el testigo de usted se siente allí, yo, personalmente, le voy a preguntar, bajo jura-mento, si él, si do ... si doña Miriam no le indicó que en, fal-taban documentos para ella estar en posición de tomar la, la determinación y él le dijo a ella que se los iba a proveer. Y si me dice que no, o sea, tenemos un problema ahí.
Pero, pero la posición de la Oficina y la interpretación de la ley que le toca administrar, que es el Código de Seguros, es que tenía que, tenía que presentarlo. Y se le dio una oportuni-dad a su representado de presentarlo; .... Pues, ¿qué, qué, qué podía hacer entonces la señora Ortiz? No, no, yo no veo otra manera de que, de que ella pudiera hacerle saber a su repre-sentado que estaba incumpliendo con unas disposiciones de ley que le toca administrar a esta Oficina y tenía que tomar acción y la tu ... y la hizo. (Enfasis suplido.(6)
Tras la celebración de la vista administrativa, el 2 de septiembre de 2004, la entonces Comisionada de Seguros emitió la Resolución. Dictaminó que procedía confirmar la decisión de la OCS de desaprobar las ochenta y ocho soli-citudes de tipos recargados. Se fundamentó en que Real Legacy hizo caso omiso a los varios requerimientos que hizo la OCS —en forma escrita y personal— para que so-metiera la documentación necesaria para evaluar si se jus-tificaba la aprobación de los tipos recargados. Gestión que, según expresó la representación legal de Real Legacy en la vista —así hecho constar por la Comisionada en la Resolu-ción al remitir la expresión al expediente de la vista admi-nistrativa— era de “sencillo cumplimiento”.(7)
Así las cosas, el 27 de septiembre de 2004, la asegura-dora presentó una Moción de Reconsideración en la que solicitó que se dejara sin efecto la Resolución emitida. Sos-tuvo que le “perturba [ba] la forma y manera en que a ma-rronazos se pretende cuadrar la ineptitud y desconoci-miento de aquellos funcionarios de la OCS a cargo de *702llevar a cabo la política pública”.(8) Además, al igual que alegó en su Memorando de Derecho, mediante el cual dio por sometido el caso, le imputó al Oficial Examinador par-cialidad y “predisposición a proteger a sus compañeros de trabajo”.(9)
Con el objetivo de demostrar la alegada “inexistencia de imparcialidad en todo el proceso”,(10) advirtió que la Reso-lución se emitió sin haberse resuelto una moción mediante la que peticionó que se le hiciera entrega de la transcrip-ción de la vista celebrada. Según expresó, la importancia de obtener la transcripción estribaba en que con el benefi-cio de ésta podría demostrar “las constantes interrupciones del Oficial Examinador y cómo surge del récord que su mente ya estaba hecha al momento de este abogado comen-zar a contrainterrogar a la Sra. Miriam Ortiz”,(11)
Sin embargo, de los autos se deduce que el 14 de jimio de 2004, antes de que la Comisionada de Seguros emitiera la Resolución, el Oficial Examinador había emitido una Reso-lución Interlocutoria en la que denegó la petición de que se transcribiese la vista. Fundamentó la denegatoria en los términos siguientes: “Aunque reconocemos que el Asegura-dor puede solicitar que la OCS le provea copia de la graba-ción de los procedimientos efectuados en el caso de epígrafe, éste tuvo amplia oportunidad de así solicitarlo y no es hasta que este Foro concede un plazo final, para que el ... caso quede sometido, que el representante legal del Asegurador procede a radicar la solicitud.’,(12)
Así concretadas las alegaciones de Real Legacy en su Moción de Reconsideración, el 9 de noviembre de 2004 la Comisionada de Seguros emitió una Resolución en Recon-*703sideración, por medio de la cual denegó la solicitud de Real Legacy. Inconforme con la determinación de la agencia, Real Legacy acudió en revisión ante el Tribunal de Apelaciones. Adujo que había errado la Comisionada de Seguros al desaprobar las solicitudes de tipo recargado ba-sándose en requisitos dispuestos en una carta normativa que tenía el efecto de extender el alcance de lo establecido en el citado Artículo 12.090 del Código de Seguros; al emi-tir una Resolución a base de la recomendación de un Ofi-cial Examinador prejuiciado y parcializado, y al hacer suya la recomendación de un Oficial Examinador que admitió prueba documental erróneamente.
Sostuvo que tanto la Resolución del caso como la Reso-lución en Reconsideración dictadas por la Comisionada le produjeron “un daño irreparable a la relación del asegura-dor con sus asegurados y son muestras inequívocas del abuso de poder y abuso del derecho ejercitado por la OCS en contra de [Real Legacy] ”.(13) Expresó que durante todo el proceso administrativo se puso en evidencia la parciali-dad y el prejuicio en su contra. En este sentido, manifestó que “[d]urante la vista afloró lo que a todas luces debe ser catalogado como una mente hecha o predispuesta del Ofi-cial Examinador que no sólo interrumpió en varias ocasio-nes a la representación legal del asegurador ..., sino que intervino directamente en la discusión del caso manifes-tando para el récord su posición sobre el mismo, todo ello en contra del asegurador”.(14)
Asimismo, reiteró su planteamiento en cuanto a que el Oficial Examinador no dispuso de la moción en la que so-licitó que se le transcribiera la vista, lo que a su parecer le creó mi estado de indefensión debido a que no pudo hacerla formar parte del recurso de revisión presentado ante ese tribunal. Ahora bien, de los autos se infiere que el foro *704apelativo intermedio ordenó que se gestionara la regraba-ción de la vista administrativa para que Real Legacy pre-parara e hiciera entrega de una copia de su transcripción. Tras la OCS gestionar la regrabación de los procedimientos y ponerla a disposición de Real Legacy, ésta presentó original y copia de la transcripción de la vista.
Con el beneficio de la transcripción de la vista y la com-parecencia de ambas partes, el Tribunal de Apelaciones re-vocó el dictamen de la Comisionada de Seguros y devolvió el caso ante la agencia para que celebrase una nueva vista ante un adjudicador imparcial. Concluyó que de una lec-tura de la transcripción de la vista se deducía que hubo parcialidad por parte del Oficial Examinador en los proce-dimientos llevados a cabo ante su consideración. De esta forma, acogió las alegaciones de Real Legacy al dictaminar:
... A través de nuestra lectura y análisis de las referidas transcripciones afloró en innumerables ocasiones la mente he-cha y predispuesta del Oficial Examinador que no s[ó]lo inte-rrumpió en varias ocasiones a la representación legal del Ase-gurador, sino que intervino excesiva y directamente en la discusión del caso manifestando para el récord su posición so-bre el mismo.(15)
Ahora bien, de una lectura de la Sentencia emitida por el Tribunal de Apelaciones se infiere que éste colocó al Ofi-cial Examinador en la posición de adjudicador, esto es, no bifurcó la figura del Oficial Examinador con la de la Comi-sionada de Seguros. A modo de ejemplo, examinemos las expresiones siguientes realizadas en la Sentencia recu-rrida:
...luego de evaluar sus planteamientos, así como el derecho vigente, procedemos a revocar la decisión del Oficial Examina-dor de la O.C.S.
... el 2 de septiembre de 2004, la Oficial Examinadora de la O.C.S., emitió Resolución en la que confirmó la determinación tomada por la O.C.S. contra el Asegurador.
*705... el 9 de noviembre [de] 2004, el Oficial Examinador a cargo del caso procedió a declarar sin lugar la Moción de Re-consideración presentada por el Asegurador.
... las determinaciones del Oficial Examinador están funda-mentadas en pasión, prejuicio y parcialidad, vulnerando el de-bido proceso de ley y el derecho a tener una adjudicación justa e imparcial.
... resolvemos revocar la decisión del Oficial Examinador de la O.C.S. y devolvemos el caso de epígrafe para la celebración de una vista que cumpla con el debido proceso de ley.(16)
Aún insatisfecha con este dictamen a su favor, Real Legacy presentó una Moción de Reconsideración ante el Tribunal de Apelaciones. En esencia, adujo que “jamás” podría garantizársele una adjudicación imparcial ante la OCS ya que la Comisionada de Seguros tuvo dos oportunidades para corregir los errores del Oficial Examinador y no lo hizo, lo que a su entender era indicativo de que el prejuicio y la parcialidad proviene de ambos funcionarios. A base de lo anterior, peticionó la reconsideración de la Sentencia “a los fines de revocar en su totalidad la decisión de la OCS, sin concederle a esta Agencia una segunda oportunidad para corregir todos los errores y abuso de derecho cometi-dos en el presente caso”. (Enfasis suprimido.)(17) Sin embargo, el foro recurrido no accedió a reconsiderar su dicta-men en esos términos, por lo que denegó la Moción de Reconsideración presentada por Real Legacy.
La Comisionada de Seguros, por su parte, en des-acuerdo con la Sentencia emitida por el Tribunal de Apela-ciones, acude ante nos mediante una Petición de certiorari. Alega que erró el foro recurrido al determinar que hubo parcialidad en la adjudicación de la controversia, toda vez que la alegada parcialidad se le atribuyó al Oficial Exami-*706nador y no a la Comisionada de Seguros. En este sentido, aduce que “la Sentencia del Tribunal de Apelaciones está basada, totalmente, en la premisa equivocada de que fue el Oficial Examinador que celebró la vista, quien también ad-judicó la controversia”.(18)
Además, señala que erró el foro intermedio al revocar la determinación de la agencia sin examinar si las conclusio-nes de la Comisionada de Seguros estaban fundamentadas en la prueba presentada en la vista y en el expediente administrativo. Indica que, de haber analizado lo anterior, ese tribunal hubiera concluido que el dictamen de la Comi-sionada estaba fundamentado en prueba sustancial y era conforme a derecho. En fin, nos advierte que “[s]ostener la Sentencia del Tribunal de Apelaciones equivaldría a darle una nueva oportunidad a una parte, Real Legacy, que re-nunció a su derecho a defenderse, no presentó prueba do-cumental ni testigos, y sometió el caso aduciendo que l[a] controversia era una de derecho”.(19)
El 24 de febrero de 2006 expedimos el auto solicitado. Ambas partes han comparecido. Procedemos a resolver.
II
La Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (LPAU), Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. sec. 2101 et seq.), regula el procedimiento adjudicativo que llevan a cabo las agencias administrativas al intervenir en casos y reclamaciones individuales. El estatuto le garantiza a las partes involucradas el derecho a una notificación oportuna de los cargos o querellas; a presentar evidencia; a una adjudicación imparcial, y a que la decisión se base exclusivamente en el expediente.(20) De esta manera, la LPAU incor-*707pora las garantías mínimas del debido proceso de ley a los procedimientos adjudicativos administrativos, ya que me-diante éstos se pueden afectar intereses propietarios o li-bertarios de los participantes.(21)
Como “el objetivo de la adjudicación administrativa es proveer un sistema justo, práctico y flexible, hemos reconocido que las normas del debido proceso de ley no se aplican dentro del campo administrativo con la misma rigurosidad que se aplican dentro de la adjudicación judicial”.(22) Ahora bien, ello no implica que por tratarse de un proceso administrativo pueda obviarse el derecho fundamental de toda persona a ser oído antes de ser despojado de algún interés protegido. (23) La privación de alguno de estos derechos sin la concesión de una oportunidad de ser oído se considera “siempre ajeno al debido proceso”.(24)
La audiencia que se realice a esos efectos se debe llevar a cabo de manera imparcial. Ello constituye la esencia del debido proceso de ley en los procesos administrativos.(25) La vista en sí misma es el equivalente administrativo del juicio en los tribunales(26) y debe ajustarse al requisito fundamental de que sea un proceso justo,(27) tal como se han conducido en los tribunales desde hace siglos.(28) Ahora bien, el hecho de que el proceso deba ser justo no implica que sea rígido e inflexible, sino que se ajusta a las exigencias constitucionales de cada *708contexto. (29) Por ello, lo hemos catalogado como circunstancial. (30) En el mismo sentido, tampoco significa que el procedimiento será tan exhaustivo que excluya toda posibilidad de error.(31)
Para aumentar la eficacia y asegurar la uniformidad en la adjudicación de controversias, las agencias deberán adoptar un reglamento que regule estos procedimientos.(32) El formato de la audiencia podrá for-mar parte de los asuntos regulados. De haberse reglamentado, sus disposiciones no podrán contravenir las de la LPAU. Más aún, cuando el reglamento no establezca las pautas bajo las cuales se regirá la vista, la discreción que posee el funcionario que preside la vista encuentra sus límites en el propio estatuto. Ello así debido a que en la audiencia, al menos, se le tiene que garantizar a las partes “la oportunidad de responder, presentar evidencia y argumentar, conducir contrainterrogatorio y someter evidencia en refutación”. (33) Y es que si a una parte no se le provee la oportunidad de rebatir los argumentos de la otra parte, el derecho a la vista sería inútil. (34)
La ley también le exige al funcionario que preside la vista que conduzca los procedimientos dentro de un marco de relativa informalidad, concediéndole a “las partes la extensión necesaria para una divulgación completa de todos los hechos y cuestiones en discusión”. (35) Es desde esa perspectiva que está obligado a admitir y considerar toda *709evidencia o prueba que sea material y relevante al asunto ante su consideración.(36)
III
La LPAU le confiere a los jefes de agencia la facultad de delegar su función de presidir las vistas adjudicativas administrativas.(37) La persona sobre la cual recae esa función la selecciona de acuerdo con su criterio personal. Cuando decide delegar la función de presidir la audiencia, pero retiene la facultad de adjudicar, se entiende que a quien designa es a un oficial examinador. (38) En cambio, si delega ambas funciones, se entiende que nombra a un juez administrativo.(39)
En esos términos, la Sección 3.3 del estatuto dis-pone específicamente:
Toda agencia podrá designar oficiales examinadores para presidir los procedimientos de adjudicación que se celebren en ella, los cuales no tendrán que ser necesariamente abogados, particularmente cuando el procedimiento en cuestión es uno informal.
El jefe de la agencia podrá delegar la autoridad de adjudicar a uno o más funcionarios o empleados de su agencia. A estos funcionarios o empleados se les designará con el título de jue-ces administrativos. (Enfasis suplido.(40)
Ya que ambas clasificaciones tienen en común la direc-ción de la audiencia, es indispensable que se seleccionen funcionarios bien cualificados ya que esa función conforma *710la base del procedimiento administrativo adjudicativo.(41) Si el funcionario que preside la vista no actúa de manera competente y ecuánime, las partes que acuden a ventilar sus casos ante la agencia saldrán insatisfechas con el pro-cedimiento ya que sentirán que no se les ha hecho justicia.(42) Téngase en cuenta que es ante ese funcionario que las partes presentan su caso, por lo que, en lo referente a la dirección de la vista, constituye el equivalente admi-nistrativo a un juez.(43)
La figura del oficial examinador tiene a su cargo la crucial tarea de adjudicar los hechos en controversia durante el transcurso de la vista evidenciaría. Su cargo le exige recopilar, de manera integral, la evidencia presentada en los procedimientos; esto es, es el responsable de la formación del expediente administrativo. De aquí su importancia como partícipe de los procedimientos, pues queda de sí asegurar que se desarrolle un expediente administrativo que represente adecuadamente la postura de todas las partes.(44) Recuérdese que a las partes le asiste el derecho de que su caso se adjudique única y exclusivamente a base de lo que contenga el expediente.(45) Por ello, tiene el deber de desarrollar un expediente claro, con mucha conciencia y transparencia para que cuando el adjudicador examine el caso en sus méritos, pueda revisarlo completamente de novo sin ninguna dificultad.(46) De esta forma se garantiza que el funcionario que tome la decisión *711final lo haga de manera independiente y objetiva, atenién-dose exclusivamente al expediente constituido mediante un proceso justo y libre de influencias.(47)
A esos efectos, está facultado para ordenar el descubrimiento de prueba, presidir la conferencia con antelación a la vista, determinar la evidencia que formará parte del expediente y emitirle al adjudicador una recomendación sobre la decisión que debe tomar a base de sus determinaciones de hecho y el derecho aplicable.(48) Y es que concluida la audiencia, el oficial examinador lo que produce es una recomendación de cómo adjudicar el caso, cuyo alcance y consecuencia depende de lo que disponga el estatuto o del poder que se le ha delegado. (49) Ello así, toda vez que existe la posibilidad de que el oficial examinador emita una recomendación o informe inicial dirigido al ente encargado de resolver formalmente el asunto, el cual puede ser aceptado o rechazado. Así como puede ser que este informe se considere como una decisión inicial independiente a la de la agencia, pero apelable ante ésta para que sea revisada o incluso revocada. (50)
El denominador común de ambas opciones es la deferen-cia que el adjudicador de la agencia le otorgará al informe del oficial examinador, pues sus recomendaciones gozan de gran respeto debido a la vasta experiencia que posee sobre los méritos del asunto.(51) Téngase en cuenta que el oficial examinador es quien ha delimitado los asuntos que están en controversia; ha tenido ante sí toda la prueba; ha adju-dicado credibilidad; en fin, es quien ha formado el expe-diente sobre el cual se basará el adjudicador para tomar la decisión final.
*712Sin embargo, a pesar de la encomiable función que realiza este funcionario, el jefe de la agencia es quien en última instancia formula la política pública implantada en su administración.(52) Como consecuencia de lo anterior es que la facultad de decidir del oficial examinador está limitada.
Ahora bien, de lo que sí goza gran independencia el oficial examinador es sobre la manera de llevar a cabo los procedimientos que preside.(53) Como parte de esa discreción, tiene la potestad de, entre otras cosas, limitar el alcance del interrogatorio a los testigos; eliminar el testimonio de un testigo que se rehúsa a contestar de manera apropiada, y regular la forma en que un testigo testifica.(54) Incluso, puede llamar a testificar a un testigo a iniciativa propia, y cuestionar o contrainterrogar testigos traídos al procedimiento por cualquiera de las partes.(55)
Queda a su discreción establecer los límites de su parti-cipación al interrogar y contrainterrogar a los testigos.(56) Empero, tiene que ser muy cuidadoso en ese proceso ya que al interrogar a los testigos debe comportarse como un parti-cipante imparcial y no como un abogado que intenta esta-blecer un lado u otro de la controversia.(57) En otras pala-bras, el oficial examinador no puede proporcionarle a una parte la asistencia legal que generalmente debe proveerle su propio abogado.(58) Si cruza la línea que separa al juzga-dor del acusador, asume el riesgo de que todo el procedi-miento se vea infectado por el germen de la parcialidad.(59)
*713IV
Sin duda alguna, un proceso justo ante un juzgador impartial es un derecho básico de todo individuo.(60) La esencia de todo procedimiento adjudicativo, sea judicial o administrativo, está en la celebración de un litigio justo ante un juzgador imparcial de los hechos.(61)
Ante una alegación de parcialidad en un procedimiento administrativo, el primer paso del análisis es identificar sobre qué asunto es el que se aduce la existencia de parcialidad.
Es por ello que las agencias y los tribunales deben estar alerta ante las alegaciones que de parcialidad se hagan de un oficial examinador sobre aspectos tácticos del caso.(62) Ello es así debido a que cuando el oficial examinador ha prejuzgado cuestiones o hechos específicos del caso, eso po-dría dar lugar a su descalificación.(63) La clave está en identificar si del comportamiento que exhiba el oficial exa-minador se puede concluir que éste, previo a presentarse la prueba o durante el transcurso de los procedimientos, de-nota que con anterioridad al inicio del proceso había pre-juzgado cuestiones específicas que inciden sobre la solución de la controversia.(64) A modo de ejemplo, procede la desca-lificación del juzgador de los hechos cuando se demuestra que éste ha hecho un compromiso previo de adjudicar los hechos de determinada manera.(65)
Debe quedar claro que el prejuicio de “cuestiones específicas” del caso no se refiere a que este funcionario haya demostrado una clara convicción en cuanto a su inter-*714pretación de las disposiciones legales aplicables o de la po-lítica administrativa impuesta por la agencia concerniente; precisamente ello se refiere a aspectos generales del caso.(66) De igual forma, estar meramente familiarizado con aspectos legales o fácticos generales sobre cuestiones relacionadas con el caso, por sí solo, no demuestra que el funcionario está predispuesto a emitir determinada recomendación.(67) Más bien, para que se plantee con éxito la parcialidad —a los efectos de descalificar al oficial examinador— es necesario que se evidencie su compromiso previo para obtener deter-minada conclusión con relación a cuestiones específicas del caso; esto es, por ejemplo, estar dispuesto a recomendar que el reclamante infringió la ley sin antes haber escuchado la prueba o sin que se hayan ventilado los hechos particulares que suscitaron la controversia.
Ahora bien, ante una alegación de parcialidad sobre asuntos específicos, es necesario examinar cuidadosa-mente el caso en cuestión, toda vez que su éxito dependerá del verdadero perjuicio que acarrea y las circunstancias en que éste se presentó. Hay que tener en cuenta que las re-soluciones de las agencias se consideran decisiones institu-cionales, por lo que la integridad del proceso se afianza ante el hecho de que son varios los funcionarios que inter-vienen en la solución de la controversia.(68)
Como no es un solo funcionario el que interviene en el proceso adjudicativo, para que se consiga revertir la *715determinación final de la agencia es necesario demostrar que la parcialidad demostrada por el oficial examinador influyó lo suficiente como para subvertir la integridad del proceso adjudicativo.(69) En otras palabras, tiene que haber incurrido en un comportamiento de un grado tan alto de favoritismo o antagonismo que hace imposible la solución justa del caso.(70) Expresiones de irritación, impaciencia, insatisfacción, molestia e incluso enfado por parte del fun-cionario que preside la audiencia, se ajustan a lo que en ocasiones muestra un hombre o una mujer normal; ello no configura parcialidad legal.(71)
La objetividad e imparcialidad del oficial examinador puede ser cuestionada con éxito si se demuestra que el prejuicio del oficial examinador contamina el proceso a tal grado que acarrea consecuencias fatales en la determinación final que en su día emita la agencia. La parte perjudicada podrá solicitar la descalificación del funcionario que preside la vista cuando éste se aparte de su función de juzgador de los hechos y actúe como acusador; cuando dirija los procedimientos de un modo que subvierta la integridad del proceso, o cuando se evidencia que ha prejuzgado cuestiones fácticas específicas.
Ante tal solicitud, el oficial examinador puede optar por descalificarse por la seriedad de los fundamentos argüidos. Si no se recusa de los procedimientos, le corresponde a la agencia evaluar si los fundamentos mediante los cuales se solicita la descalificación son meritorios o procede desesti-mar la petición.(72) La decisión que tome la agencia tiene *716que formar parte del expediente administrativo, pues su negativa para conceder la descalificación no detendrá los procedimientos. (73)
La revisión judicial sobre esa denegatoria procederá únicamente una vez la agencia adjudique el caso en sus méritos.(74) El tribunal examinará si la alegada parcialidad del oficial examinador lo hacía descalificable. Como hemos establecido, ello dependerá de la gravedad y el tipo de parcialidad que se dé en el proceso; esto es, si ésta tuvo el efecto de socavar la integridad del procedimiento adjudicativo. Tras determinar que era descalificable, se examinará integralmente el expediente administrativo para concluir si la parte que solicitó la revisión judicial se perjudicó por ese error al no consignar adecuadamente su postura respecto a los méritos del procedimiento adjudicativo. De esta forma, la revocación de la decisión administrativa procederá exclusivamente en los casos en que la agencia yerre al no descalificar al funcionario que presida la vista y, a su vez, ello sea la causa de que, en perjuicio del solicitante, la agencia haya adjudicado erróneamente el caso ante su consideración. (75)
Téngase presente que “debemos otorgarle deferencia a las determinaciones de los organismos [administrativos] si están sostenidas por evidencia sustan-*717cial que conste en el expediente administrativo”.(76) Y es que “[l]as determinaciones realizadas por las agencias ad-ministrativas merecen gran consideración y respeto”.(77) De hecho, “los procedimientos y decisiones de un organismo administrativo tienen a su favor una presunción de correc-ción y regularidad”.(78)
V
Luego de un examen exhaustivo y minucioso de la transcripción de la vista, consideramos que, a pesar de que en el presente caso el oficial examinador realizó manifes-taciones indicativas de su postura respecto a los méritos de la controversia, en ocasiones se posicionó como parte de la OCS y participó del proceso interrogando al testigo, esas actuaciones no socavaron la integridad del proceso. Y es que tanto Real Legacy como la OCS pudieron establecer adecuadamente sus posturas respecto a los méritos del procedimiento adjudicativo ventilado ante el oficial examinador. En consecuencia, se desarrolló un expediente claro, con mucha conciencia y transparencia, por medio del cual la Comisionada de Seguros pudo haber revisado el caso completamente de novo sin ninguna dificultad. No hubo impedimento para que ésta pudiera adjudicar de ma-nera independiente y objetiva.
Téngase en cuenta que la LPAU le confiere a la Comi-sionada de Seguros la facultad de delegar su función de presidir las vistas adjudicativas administrativas.(79) En este sentido, debe quedar claro que, a diferencia de lo ra-zonado por el Tribunal de Apelaciones, quien adjudicó el caso de autos fue la Comisionada, no así el oficial examinador. Aquélla optó por delegar únicamente la fun-*718ción de presidir la audiencia, pero retuvo la facultad de adjudicar. Siendo así, la autoridad adjudicativa del oficial examinador encontró su límite en las disposiciones de la LPAU, por lo que se circunscribió a emitir una recomenda-ción de cómo adjudicar el caso.(80)
Por otro lado, la OCS estuvo representada adecuada-mente por su abogado en la vista. Las preguntas del oficial examinador fueron similares a las que generalmente se le permite realizar a los jueces de primera instancia en sus salas. La mayoría de las preguntas que realizó las hizo para clarificar y agilizar los procedimientos ante la agencia. No actuó como un abogado que intenta establecer un lado u otro de la controversia, sino que cada vez que intervino en el interrogatorio de la testigo de la OCS culminaba sus cues-tionamientos solicitándole al abogado de la aseguradora que le ilustrara si concluir de determinada manera era adecuado. Incluso, le peticionaba que de ser esa posición errada, le argumentara el lado contrario con el objetivo de tener una visión más completa de los méritos de la reclamación.
Ciertamente, los cuestionamientos del oficial examina-dor en ocasiones fueron extensos e incisivos, pero no alcan-zaron el nivel que lo colocó en la posición de abogado de la OCS como aduce Real Legacy, sino que esa agencia estuvo representada por su respectiva abogada. El hecho de que haya incurrido en expresiones de irritación, impaciencia, insatisfacción, molestia e, incluso, enfado, no configura la parcialidad legal que nos obligaría a anular el procedi-miento; más bien se ajusta a lo que en ocasiones muestra un hombre o una mujer normal. Por último, no incurrió en un comportamiento de un grado tan alto de favoritismo o *719de antagonismo hacia alguna de las partes que imposibilitó que se alcanzara una solución justa del caso.
En específico, examinado el comportamiento exhibido por el fimcionario que presidió la vista, no puede derivarse que éste, previo a la celebración de la vista, prejuzgó los hechos y el derecho aplicable de tal forma que su recomendación había sido concebida de antemano. En otras palabras, no puede resolverse que previo a presentarse la prueba o du-rante el transcurso de los procedimientos, éste haya dado indicios de que con anterioridad al inicio del proceso había prejuzgado cuestiones específicas que inciden sobre la solu-ción de la controversia. Como hemos establecido, prejuzgar cuestiones específicas no se refiere a que haya demostrado una clara convicción en cuanto a su interpretación de las disposiciones legales aplicables o de la política administra-tiva impuesta por la agencia concerniente.
En consecuencia, considerando las circunstancias parti-culares de este caso, el proceso se ajustó al requisito fundamental de que fue justo. Téngase en cuenta que en los pro-cedimientos administrativos está permitido que la vista se conduzca dentro de un marco de relativa informalidad: el oficial examinador que presidió la vista le concedió a “las partes la extensión necesaria para urna divulgación com-pleta de todos los hechos y cuestiones en discusión”.(81) Ad-mitió y consideró toda la evidencia o prueba material y re-levante al asunto ante su consideración. Incluso, la razón por la cual el testimonio del señor Méndez Rosado no formó parte del expediente administrativo fue precisamente por-que el propio abogado de Real Legacy optó por someter el caso sin la declaración de éste, quien figuraba como su único testigo.
Según lo anterior, nos hemos convencido de que no es-tamos ante una situación en la que el oficial examinador procedió de manera arbitraria y caprichosa. No existe una alegación fáctica específica que indique parcialidad o pre-*720juicio descalificador por parte de este funcionario, ni lo que es más importante y decisivo, de parte de la adjudicadora, la Comisionada de Seguros.(82) Tal proceder sin duda al-guna hubiera conllevado la nulidad del proceso, pero ese no es el caso de autos.
VI
Por los fundamentos que anteceden, y como hemos con-cluido que el oficial examinador condujo los procedimientos de manera justa, revocamos el dictamen del Tribunal de Apelaciones y lo devolvemos a ese foro para que resuelva los restantes señalamientos de error que tuvo ante su consideración. (83)

Se dictará sentencia de conformidad.


(1) 26 L.P.R.A. sec. 1209.


(2) El propósito del Artículo 12.090 del Código de Seguros de Puerto Rico, 26 L.P.R.A. sec. 1209, es permitir que un asegurador le solicite al Comisionado de Se-guros utilizar sobre cualquier riesgo específico un tipo en exceso del inscrito aplicable. El concepto tipo “[i]ncluye, según lo requiera el contexto, bien la compen-sación a pagarse o cargarse por contratos de seguros, incluyendo también fianzas de fidelidad y garantía, o los elementos y factores que formen la base para [la] deter-minación o aplicación de la misma, o ambas cosas”. Art. 12.030 del Código de Seguros de Puerto Rico, 26 L.P.R.A. sec. 1203. Por otro lado, el término “recargo” se refiere al “incremento de la prima que tiene que abonar un asegurado para asumir un riesgo superior al normal”. O. Greco, Diccionario de Seguros, Buenos Aires, Ed. Valleta, 2004, pág. 177.


(3) El “reaseguro” es el “contrato en virtud del cual una institución toma a su cargo total o parcialmente un riesgo ya cubierto por otra o el remanente de daños que exceda de la cantidad asegurada por el asegurador directo.... Es un seguro de seguros”. Greco, op. cit, págs. 175-176. En otras palabras, es el “[¡Instrumento téc-nico del que se vale una entidad aseguradora para conseguir la compensación esta-dística que necesita, igualando u homogenizando los riesgos que componen su car-tera de bienes asegurados mediante cesión de parte de ellos a otras entidades”. J. Castelo Matrán, Diccionario MAPFRE de Seguros, Madrid, Ed. MAPFRE, 1989, pág. 228.


(4) 26 L.P.R.A. sec. 1209.


(5) Sobre el particular, el Artículo 12.090 del Código de Seguros de Puerto Rico, supra, dispone que, como parte de la solicitud de utilizar un tipo recargado para cualquier riesgo específico, el asegurador “deberá someter evidencia demostrativa, según determine el Comisionado, de que dicha cubierta no se ha podido^ obtener a tipos sin recargos de aseguradores autorizados a suscribir dicho riesgo”. Íd.


(6) Apéndice de la Petición de certiorari, págs. 2151-2307.


(7) Íd., pág. 2236.


(8) Apéndice de la Petición de certiorari, pág. 138 (Moción de Reconsideración presentada por Real Legacy ante la Comisionada de Seguros).


(9) Íd.


(10) Íd.


(11) Íd., pág. 164.


(12) Íd., pág. 70 (14 de junio de 2004).


(13) Íd., pág. 205 (Solicitud de Revisión presentada por Real Legacy ante el Tribunal de Apelaciones).


(14) Íd., pág. 218.


(15) Íd., pág. 2340.


(16) Íd., págs. 2333-2334 y 2341-2342.


(17) Apéndice, pág. 2349 (presentada por Real Legacy ante el Tribunal de Apelaciones).


(18) Petición de certiorari, pág. 8.


(19) Íd., pág. 17.


(20) 3 L.P.R.A. sec. 2151(a)(2).


(21) Álamo Romero v. Adm. de Corrección, 175 D.P.R. 314 (2009).


(22) Almonte et al. v. Brito, 156 D.P.R. 475, 481 (2002).


(23) Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 D.P.R. 881, 889 (1993).


(24) Íd.


(25) Withrow v. Larkin, 421 U.S. 35, 46-47 (1975).


(26) B. Schwartz, Administrative Law, 3ra ed., Boston, Ed. Little, Brown, 1991, pág. 311.


(27) Rivera Santiago v. Srio. de Hacienda, 119 D.P.R. 265, 274 (1987); Federal Comm’n v. Broadcasting Co., 309 U.S. 134, 143 (1940).


(28) Schwartz, op. cit., pág. 311; D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, 2da ed. rev., Bogotá, Ed. Forum, 2001, pág. 155.


(29) Marcano v. Departamento de Estado, 163 D.P.R. 778, 791-792 (2005).


(30) Íd., pág. 792.


(31) Mackey v. Montiym, 443 U.S. 1, 13 (1979).


(32) 3 L.P.R.A. sec. 2152.


(33) 3 L.P.R.A. sec. 2163(b).


(34) Morgan v. United States, 304 U.S. 1, 18 (1938).


(35) 3 L.P.R.A. sec. 2163(b).


(36) 4 Stein, Mitchell & Mezines, Administrative Law Cap. 30, Sec. 30.01, pág. 30-2 (2009).


(37) 3 L.P.R.A. sec. 2153.


(38) Tosado v. A.E.E., 165 D.P.R. 377, 386 (2005).


(39) Íd.


(40) 3 L.P.R.A. sec. 2153.


(41) Butz v. Economou, 438 U.S. 478, 514 (1978).


(42) Schwartz, op. cit., pág. 327. Al respecto, pero desde la perspectiva del adju-dicador, en Henríquez v. Consejo Educación Superior, 120 D.P.R. 194, 202 (1987), expresamos: “De todos los valores que informan la garantía del debido proceso, el valor de la percepción de la justicia es el que con mayor claridad dicta el uso de un adjudicador imparcial con criterios independientes.”


(43) Véanse: Butz v. Economou, supra, pág. 513; C.H. Koch, Administrative Law and Practice, Minnesota, West Publishing Co., 1985, Vol. 1, Cap. 6, Sec. 6.2, pág. 434.


(44) Koch, op. cit., Sec. 6.5, pág. 436.


(45) 3 L.P.R.A. sec. 2151.


(46) Stein, Mitchell & Mezines, supra, Cap. 35, Sec. 35.01, pág. 35-4; Koch, op. cit., Sec. 6.5, pág. 437.


(47) Koch, op. cit, Sec. 6.2, pág. 434.


(48) Íd., pág. 435.


(49) Fernández Quiñones, op. cit., pág. 190.


(50) Íd.


(51) Íd. Véase, además, Universal Camera Corp. v. Labor BD., 340 U.S. 474, 495-496 (1951).


(52) Fernández Quiñones, op. cit, pág. 190.


(53) Stein, Mitchell & Mezines, supra, Cap. 35, Sec. 35.01, pág. 35-4.


(54) Íd., Sec. 35.02[3], págs. 35-16 a 35-18.


(55) Íd., págs. 35-20 a 35-22.


(56) Schwartz, op. cit., pág. 338.


(57) Íd.; Stein, Mitchell & Mezines, supra, Cap. 35, Sec. 35.02[3], págs. 35-22 a 35-23; e.g., Montgomery Ward & Co. v. NLRB, 103 F.2d 147 (8vo Cir. 1939).


(58) Stein, Mitchell & Mezines, supra, Cap. 35, Sec. 35.02[3], pág. 35-23.


(59) Schwartz, op. cit., pág. 338.


(60) In re Murchison, 349 U.S. 133, 136 (1955).


(61) Withrow v. Larkin, 421 U.S. 35, 46-47 (1975).


(62) Koch, op. cit., Sec. 6.7, págs. 440-441.


(63) Stein, Mitchell & Mezines, supra, Cap. 35, Sec. 35.03 [1], pág. 35-51; e.g., Am. Cyanamid Co. v. FTC, 363 F.2d 757 (6to Cir. 1966).


(64) Koch, op. cit., Sec. 6.7, págs. 442-443.


(65) Schwartz, op. cit., pág. 346.


(66) Koch, op. cit, Sec. 6.7, págs. 442-443.


(67) Véase Faultless Division v. Secretary of Labor, 674 F.2d 1177, 1183 (7mo Cir. 1982).


(68) Sobre el particular, en A.D.C.V.P. v. Tribunal Superior, 101 D.P.R. 875, 882 (1976), expresamos:
“La decisión administrativa es institucional en el sentido de que es la decisión de una agencia u organismo, y no la de un individuo ni la de los jefes de la propia agencia.... En el proceso administrativo la prueba se practica ante un examinador, éste u otro subalterno pueden cernir la evidencia, especialistas en diversas discipli-nas del personal de la agencia pueden contribuir a la redacción de informes finales; y el jefe de la agencia, como cuestión de realidad, puede descansar tan pesadamente en el trabajo de esos subalternos al extremo de conocer poco o nada de los problemas presentes en muchos de los casos que se resuelven en nombre de la agencia.”


(69) Íd.


(70) E.g.: Miller v. Commodities Futures Trading Com’n, 197 F.3d 1227, 1235 (9no Cir. 1999); Meadows v. S.E.C., 119 F.3d 1219, 1228 (5to Cir. 1997) (ambos ci-tando a Liteky v. United States, 510 U.S. 540, 555-556 (1994)).


(71) Rollins v. Massanari, 261 F.3d 853, 858 (9no Cir. 2001) (citando a Liteky v. United States, supra, págs. 555-556).


(72) Téngase en cuenta que cualquier asunto que no se haya traído ante la consideración de la agencia, el tribunal no podrá revisarlo. Garage Rubén, Inc. v. Tribunal Superior, 101 D.P.R. 236, 243 (1973).


(73) La norma que impera en la jurisdicción federal está establecida en términos similares. A esos efectos, el Administrative Procedure Act, 5 U.S.C. sec. 551 et seq., dispone:
“The functions of presiding employees and of employees participating in decisions ... shall be conducted in an impartial manner. A presiding or participating employee may at any time disqualify himself. On the filing in good faith of a timely and sufficient affidavit of personal bias or other disqualification of a presiding or participating employee, the agency shall determine the matter as a part of the record and decision in the case.” 5 U.S.C.A. sec. 556(b).


(74) 3 L.P.R.A. sec. 2172. Véase Tosado v. A.E.E., supra, págs. 384-385.


(75) Attorney General’s Manual on the Administrative Procedure Act, preparado por el Departamento de Justicia de los Estados Unidos de América, Tom C. Clark, Secretario de Justicia, 1947, sec. 7(a) Presiding Officers, http://www.law.fsu.edu/ library/admin/1947vi.html


(76) Residentes Pórticos v. Compad, 163 D.P.R. 510, 526 (2004).


(77) Gutiérrez Vázquez v. Hernández y otros, 172 D.P.R. 232 (2007).


(78) Residentes Pórticos v. Compad, supra, pág. 526.


(79) 3 L.P.R.A. sec. 2153.


(80) El Reglamento Núm. 5330 de 14 de noviembre de 1995 de la OCS derogó la Regla I del Reglamento del Comisionado de Seguros, la cual disponía las normas para regular los procedimientos de investigación y adjudicación. De esta forma, dis-puso que los procedimientos adjudicativos que lleve a cabo la OCS serán dirimidos de acuerdo con la Ley de Procedimiento Administrativo Uniforme del Estado Libre Aso-ciado de Puerto Rico y conforme a la jurisprudencia aplicable.


(81) 3 L.P.R.A. sec. 2163(b).


(82) E.g., Henríquez v. Consejo Educación Superior, supra, pág. 211.


(83) Como nuestro derecho es rogado, nos hemos limitado a resolver la contro-versia planteada ante nos, esto es, si la conducta demostrada por el oficial examina-dor al presidir la vista socavó la integridad del proceso impidiendo así que la Comi-sionada de Seguros tuviera la oportunidad de adjudicar de manera imparcial. S.L.G. Lloréns v. Srio. de Justicia, 152 D.P.R. 2, 8 (2000).